DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The examiner acknowledges receipt of preliminary amendments dated November 16, 2020 in which, the applicants amended claims 1 and 5-14.

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
In regards to claim 1-15, the prior art combination of US PgPub. No. 2016/0180145 by Setterberg et al. (hereinafter ‘Setterberg’) in view of US PgPub. No. 2017/0322675 by Wang et al. (hereinafter ‘Wang’) teaches determining presence of finger on the surface of the sensor and calculating the positional relationship of finger with respect to sensor surface. (See Setterberg paragraphs [0075]-[0078]). The prior art combination also teaches determining the type of finger tap by capturing images of the finger on the sensor and calculating the how the brightness of the images changes over time. (See Wang paragraphs [0022]-[0024])
However, the prior art combination does not teach or suggest “when an amount of sensor area coverage caused by the finger touching the sensing area is below a coverage threshold, acquiring a sequence of images of a first type using a first image acquisition setting with the fingerprint sensor, when the amount of sensor area coverage is equal to or exceeds the coverage threshold, acquiring a sequence of images of a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UTPAL D SHAH whose telephone number is (571)272-5729.  The examiner can normally be reached on M-F: 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on 571-272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/UTPAL D SHAH/Primary Examiner, Art Unit 2665